COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00436-CR


Jordan Robinson                        §    From the 371st District Court

                                       §    of Tarrant County (1376531D)

v.                                     §    January 29, 2015

                                       §    Opinion by Justice Sudderth

The State of Texas                     §    (nfp)


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Bonnie Sudderth_______________
                                      Justice Bonnie Sudderth